              Case 2:19-cr-00090-MCE Document 80 Filed 01/13/21 Page 1 of 1



 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau, APC
     455 Capitol Mall, Suite 801
 3   Sacramento, CA 95814
     Tel: (916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
 6
     Attorney for EVA SYMONE CHRISTIAN
 7

 8
                          IN THE UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10   THE UNITED STATES OF AMERICA, ) No. 2:19-CR-0090MCE
11
                    Plaintiff,      )
                                    )
12                                  ) ORDER TO SACRAMENTO
13
                                    ) COUNTY ADULT CORRECTIONAL
          v.                        ) HEALTH FOR CLIENT MEDICAL
14                                  ) RECORDS
                                    )
15
     EVA SYMONE CHRISTIAN           )
16                                  )
                    Defendant.      ) Judge: Hon. Morrison C. England
17
     =============================)
18          The Court hereby ORDERS Sacramento County Adult Correctional Health, the holder of
19
     Eva Christian’s medical records at the Sacramento County Main Jail, to provide a copy of those
20
     records to defense counsel in this case, Eva Christian, within 48 hours of receipt of this Order.
21
     Eva Christian’s reference number at the jail is X-5265811. Defense counsel shall provide a copy
22
     of this Order to Sacramento County Adult Correctional Health to obtain copies of Eva Christian’s
23
     medical records.
24   Dated: January 13, 2021
25

26

27

28
                                                   -4-
